Filed 9/21/22 P. v. Galeano CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                   B313638

           Plaintiff and Respondent,                           Los Angeles County
                                                               Super. Ct. No. KA124522
           v.

 SERGIO GALEANO,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Rogelio Delgado, Judge. Affirmed in part,
reversed in part, and remanded.
      Maura F. Thorpe, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Eric J. Kohm, Deputy Attorney General,
for Plaintiff and Respondent.
                       ____________________
      A jury found Sergio Galeano guilty of burglary and other
crimes. Between the start of jury deliberations and sentencing,
Galeano requested new counsel several times, but the court did
not hold a hearing pursuant to People v. Marsden (1970) 2 Cal.3d
118 (Marsden). Galeano asks us to reverse his sentence and
remand for a Marsden hearing and resentencing. He does not
otherwise attack his judgment of conviction. The prosecution
correctly concedes we must remand for the court to hold a
Marsden hearing. At resentencing, Galeano will have the benefit
of several new sentencing laws. Undesignated statutory citations
are to the Penal Code.
                                   I
      A jury found Galeano guilty of four counts for his actions on
April 23, 2020: first degree residential burglary with a person
present (§ 459) (count one), tampering with the contents of a
vehicle (Veh. Code, § 10852) (count two), petty theft (Pen. Code,
§ 484, subd. (a)) (count three), and delaying a peace officer (Pen.
Code, § 148, subd. (a)(1)) (count four).
      Galeano admitted he had a prior strike conviction from
October 2014. (§§ 667, subds. (b)–(j), 1170.12, subds. (a)–(d).)
      Galeano was 25 years old at the time of his offenses.
According to the probation report, the Department of Mental
Health assessed Galeano in March 2020 and determined he has
schizophrenia. Galeano told a psychologist he received mental
health treatment beginning when he was 14.
      On July 8, 2021, the court sentenced Galeano to eight years
in state prison: the middle term of four years for count one,
doubled due to his prior strike, plus concurrent terms of 180 days
for count two, 180 days for count three, and 364 days for count




                                 2
four. The court stayed the sentence for count two pursuant to
section 654.
                                   II
                                   A
       The court should have held a Marsden hearing and we
remand for the court to hold one.
       We typically review a trial court’s ruling on a motion to
relieve appointed counsel for abuse of discretion. (People v.
Barnett (1998) 17 Cal.4th 1044, 1085.) A trial court abuses its
discretion if it rules without hearing the defendant’s reasons for
requesting a change of counsel. (Marsden, supra, 2 Cal.3d at pp.
123–124.)
       If the trial court holds no Marsden hearing, this error
precludes meaningful appellate review and we usually treat such
error as prejudicial per se. (People v. Hill (1983) 148 Cal.App.3d
744, 755.)
       Galeano requested new counsel four times.
       First, on May 17, 2021, after counsel gave closing
arguments and the court gave final jury instructions, Galeano
asked the court if he could have a different public defender “on
the next round.” The court ignored the request. At the end of the
proceedings, Galeano said, “I asked a question, your honor.” The
court responded, “No. Go.”
       Second, on May 18, 2021, just before the jury returned its
verdict, Galeano said, “I’d like to have a private word. I’d like to
have a Marsden hearing due to representation.” The trial court
said it would remove Galeano from the courtroom if he
interrupted or caused a disruption. Galeano then said he wanted
to represent himself and the court said, “It’s too late. The trial is




                                  3
over.” Galeano said he needed a new public defender. The court
made no explicit ruling on the Marsden motion.
       Third, on May 19, 2021, when the court held a hearing on
Galeano’s prior conviction, Galeano asked the court “for a
Marsden hearing . . . for that last part,” meaning for sentencing.
The trial court said it would finish Galeano’s jury waiver and his
admission of his prior conviction first. After the waiver and
admission, the court set a sentencing date. The court then
dismissed Galeano, who began to ask the court a question about
returning to court, presumably for a Marsden hearing. The court
cut Galeano off and said, “No, sir. We got a date for you already.
All right. We’ll see you then.”
       Fourth, at his sentencing hearing on July 8, 2021,
Galeano’s counsel said Galeano wanted a Marsden hearing to
replace his attorney. The court said, “No. This is sentencing.”
       Galeano was a difficult defendant during trial, but this did
not affect his right to a Marsden hearing. Galeano had outbursts
when witnesses were testifying and during closing arguments.
The court appropriately admonished Galeano during these
outbursts.
       The prosecution concedes and we agree that the trial court
erred by not conducting a Marsden hearing. Galeano’s requests
for new counsel triggered the trial court’s duty to ensure Galeano
had competent counsel. (See Marsden, supra, 2 Cal.3d at p. 123.)
This required the court to allow Galeano to state the specific
grounds for his dissatisfaction with counsel. (See People v.
Hidalgo (1978) 22 Cal.3d 826, 827.) This also required the court
to question Galeano’s attorney if Galeano’s account raised
questions about the adequacy of representation. (See People v.
Penrod (1980) 112 Cal.App.3d 738, 747.)




                                 4
        The court did not allow Galeano to state his reasons for his
requests. It ignored or summarily denied the requests. This was
error.
        Galeano’s requests were timely for the purpose of
sentencing. The rule requiring a Marsden hearing applies at any
time during the proceedings. (People v. Sanchez (2011) 53
Cal.4th 80, 90.)
                                   B
        Galeano correctly identifies three new ameliorative
sentencing laws the trial court must consider at resentencing.
        One law, Assembly Bill No. 124 (2021–2022 Reg. Sess.),
requires the court to impose a lower term sentence under certain
circumstances, such as if a defendant’s youth—defined as being
under 26 years old—contributed to the commission of the offense.
(§§ 1170, subd. (b)(6), as amended by Stats. 2021, ch. 695, § 5;
1016.7.)
        The second law, Senate Bill No. 567 (2021–2022 Reg.
Sess.), limits the application of upper sentencing terms unless a
defendant has stipulated to circumstances in aggravation or a
fact finder has found the circumstances true beyond a reasonable
doubt. (§ 1170, subd. (b), as amended by Stats. 2021, ch. 731,
§ 1.3.)
        The third law, Senate Bill No. 81 (2021–2022 Reg. Sess.),
requires courts to dismiss enhancements, if this furthers justice.
(§ 1385, subd. (c)(1), as amended by Stats. 2021, ch. 721, § 1.)
The amended law lists nine mitigating circumstances. Examples
include the current offense being connected to mental illness, a
defendant being a juvenile during the commission of the offense
or the prior offense, and an enhancement based on a prior
conviction that is over five years old. (§ 1385, subd. (c)(2).) Proof




                                  5
of one or more circumstances weighs greatly in favor of
dismissing the enhancement unless dismissal would endanger
public safety. (Ibid.)
       The first and second laws apply retroactively to Galeano
because his conviction is not final. (See People v. Garcia (2022)
76 Cal.App.5th 887, 902.) The third change applies to
sentencings occurring after its effective date, January 1, 2022.
(§ 1385, subd. (c)(7), as amended by Stats. 2021, ch. 721, § 1.)
Because we are remanding Galeano’s case, he will have a
sentencing after the effective date and Senate Bill No. 81 will
apply. (See People v. Sek (2022) 74 Cal.App.5th 657, 674.)
       On remand, the trial court must consider its sentencing
choices in light of these amendments.
                           DISPOSITION
       Galeano’s sentence is reversed. The case is remanded to
the trial court for a hearing under People v. Marsden (1970) 2
Cal.3d 118. At resentencing, the court must consider the two
amendments to Penal Code section 1170 and the amendment to
section 1385 discussed in this opinion and sentence Galeano
accordingly.
       In all other respects, the judgment of conviction is affirmed.



                                            WILEY, J.
We concur:

             STRATTON, P. J.                HARUTUNIAN, J.


      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 6